Citation Nr: 1209980	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-12 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for disability of the hips.

2. Entitlement to service connection for residuals of a fractured pelvis.

3. Entitlement to a disability rating higher than 10 percent for left knee chondromalacia.

4. Entitlement to a disability rating higher than 10 percent for right knee chondromalacia.

5. Entitlement to a compensable disability rating for residuals of a right middle finger fracture.

6. Entitlement to a disability rating higher than 10 percent for low back strain. 

REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL
The Veteran
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1994 to June 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran has relocated to Florida, but his current address is not of record. 

In October 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

This case was previously before the Board in January 2010, when it was remanded for further development to include affording the Veteran additional VA examinations.  The examinations were scheduled and the Veteran was notified at his address of record.  The Veteran failed to report for the scheduled examination or to offer good cause for his absence.  Therefore, the Board finds that there has been substantial compliance with the remand instructions and no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 






Because the Veteran last relocated to Florida, he may no longer be entitled to representation by California Department of Veterans Affairs.  However, that organization is the only designated representative of record.  On remand, the Veteran was asked to clarify his designated representative, but failed to do so.

In July 2011, the Board sought an advisory opinion from the Veterans Health Administration (VHA) on the questions of whether the Veteran's bilateral hip disability was caused by or aggravated by his military service and whether the Veteran's complaints of left lower quadrant abdominal pain in service were a manifestation of his fractured right pelvis.  The opinion was received in September 2011 and a copy was sent to the Veteran at his address of record, but was returned by the U.S. Postal Service in November 2011 as the Veteran was no longer at the posted address. 

The claim for increase of low back strain is REMANDED to the RO via the Appeals Management Center in Washington DC. 


FINDINGS OF FACT

1. Degenerative changes of the hips was caused by the repetitive trauma in service resulting from the nature of the duties performed.

2. A fractured pelvis was not manifested in service, a fractured pelvis, first manifested more than one year after service separation, has not been shown to be the result of an injury, disease, or event in service. 

3. Without good cause, the Veteran failed to report for a VA examination scheduled in conjunction with his claim for increase for left knee chondromalacia.  





4. Without good cause, the Veteran failed to report for a VA examination scheduled in conjunction with his claim for increase for right knee chondromalacia.

5. Without good cause, the Veteran failed to report for a VA examination scheduled in conjunction with his claim for increase for residuals of a right middle finger fracture.


CONCLUSIONS OF LAW

1. Degenerative changes of the hips were incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2. Residuals of a pelvic fracture were not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

3. The claim for increase for chondromalacia of the left knee is denied as a matter of a law.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.655 (2011).

4. The claim for increase for chondromalacia of the right knee is denied as a matter of a law.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.655 (2011).

5. The claim for increase for residuals of right middle finger fracture is denied as a matter of a law.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.655 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in April 2006.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  


The VCAA notice included the type of evidence needed to substantiate the claims for a higher rating, namely, evidence to show that the disabilities were worse and the effect the disabilities had on employment.

The Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009) (claim-specific notice, namely, a worsening or increase in severity of the disability and the effect that worsening has on employment). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service records as well as VA and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

On the claims of service connection, in September 2011, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  



As the opinion contains the Veteran's medical history, findings, and a rationale to support the conclusion reached in the opinion, the Board finds that the opinion is adequate. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).

On the claims for increase, the Veteran was scheduled for additional VA examination as part of the Board's remand in January 2010.  The Veteran was appropriately notified at his address of record, but failed to report for the scheduled examinations or to provide good cause for his absence, and 38 C.F.R. § 3.655 applies. 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).



The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.



The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The service treatment records show that in June 1996 the Veteran complained of left lower abdomen pain of six days' duration after hitting the tarmac on an airborne jump.  It was noted that the Veteran had been treated for a concussion at the time of the incident, but now complained of pain in the left lower quadrant.  The pain was described as a dull constant pain, but no other abnormality was noted, and the assessment was pain of uncertain etiology.  In April 1997, the Veteran complained of lower back strain at the waist line on his right side.

After service, in July 2005, X-ray of the hips showed a separated bony fragment on the right lower inferior iliac spine, representing an old avulsion fracture on the right inferior iliac spine.  Boned spurs were shown about the necks of femurs. 

In July 2005, a physical therapy consultation was scheduled for the Veteran's complaints of left hip pain since service, which became much worse over the previous two months, especially with active hip flexion, squats, and hip adduction.  Over the course of the month, the Veteran was treated with physical therapy and the problem resolved.

In January 2006, diagnostic imaging showed degenerative arthritis in the hip joints. In March 2006, X-ray of the hips also showed arthritis and degenerative changes of the sacroiliac joints and symphysis pubis. 


In May 2006, after a review of the X-rays, an orthopedic surgeon stated that the findings were suggestive of accelerated wear secondary to repetitive trauma or intense physical activity and that the advanced degenerative changes in the hips were extremely unusual for someone of the Veteran's and could only be explained by intense repetitive physical activity or high energy trauma.

In August 2006, on VA examination, the VA examiner noted that the Veteran complained of chronic right hip pain as well as stiffness when walking.  X-rays showed degenerative arthritis of the hips were reviewed.  The diagnosis was arthritis of the hips. 

In October 2009, the Veteran testified that he fractured his pelvis in June 1996 on a parachute landing when he hit the ground at about 40 miles per hour.  The landing led to what felt like lower back pain, although a fractured pelvis was not identified at that time.  He elected to work through the pain and went to ranger school with a fracture, which got so bad that after five months in ranger school he had to quit.  Since then, he has not been able to sit for more than two hours at a time.  The pelvic break had calcified and healed, but it caused damage to muscles in the lower back, with contortions of the muscles that did not allow him to sit for more than two hours at a time.  He also had problems with his abdominal muscles, which were affected by the fact that his back muscles were not working properly.  

The Veteran was also reported pelvic problems and that he sought treatment for his pelvic pain in 1998, but was denied any diagnostic imaging, and that he only learned of the fractured pelvis in 2005, when X-rays showed a fracture in the back of the pelvis.  He stated that he had told the doctor about his parachute landing and the doctor felt that it was the likely cause, but the doctor's superior disagreed and no mention of the fracture was included in the medical records.  

The Veteran also testified that his hip condition was related to excessive wear and tear in service.  He felt the pelvic break exacerbated the hip problems.



As noted above, in September 2011, the Board requested an expert medical opinion through VHA on the question of whether the Veteran's bilateral hip disability was caused or aggravated by his military service, including specific duties such as airborne training and road marches while wearing heavy packs.  

The opinion of the expert, an orthopedic surgeon, was received by the Board in October 2011.  The VHA expert noted that the Veteran had osteoarthritis, or degenerative arthritis, in the hips, a condition that began with the breakdown of articular cartilage and that one factor that contributed to the breakdown of cartilage is repetitive joint trauma, such as would be associated with the Veteran's duties of airborne training and prolonged road marches while carrying heavy packs.  The VHA expert expressed the opinion that it was more likely than not that the Veteran's duties in service contributed to and aggravated arthritis of the hips. 

On claim of service connection for residuals of a fractured pelvis, the Board asked the VHA expert to offer an opinion as to whether the Veteran's complaints in service of pain in the left lower quadrant after landing on the tarmac was related to his current disability.  After reviewing the file, the VHA expert stated that it was less likely than not that the  pelvic fracture or avulsion fracture of the right inferior iliac spine was manifested in service, specifically in the form of left lower quadrant abdominal pain.  

The VHA expert noted that a pelvic fracture would present with pain and tenderness over the fracture site and would be aggravated by contraction of the musculature in the area of the pelvis and that contralateral abdominal symptoms would not be a manifestation of a pelvic fracture.








Analysis

Bilateral Hip Disability

The evidence set forth above supports the Veteran's claim of service connection for a bilateral hip disability, specifically degenerative arthritis.  Both the private orthopedic surgeon's opinion in May 2006 and the VHA expert's opinion in September 2011 state that the degenerative changes of the hips are the result of accelerated wear and repetitive trauma consistent with the Veteran's duties performed in service.  As this evidence is wholly in the Veteran's favor, service connection for degenerative joint disease of the hips is established. 

Fractured Pelvis

On the basis of the service treatment records alone, a fractured pelvis was not affirmatively shown to have been present during service.  Although the Veteran has attributed this injury to the incident in service in which he had a hard landing after a airborne jump, the VHA expert has specifically stated that the Veteran's only complaint of pain at the time having been in the left abdomen and as the fracture occurring in the right inferior iliac, the Veteran's symptoms were not consistent with a pelvic injury.  And there was no notation of right-sided pelvic pain at the time or other evidence of possible pelvic injury.  Thus, a fracture pelvis was not affirmatively shown in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established. 

Although the service treatment records do not document a fractured pelvis, the Veteran is competent to describe symptoms of an injury, which he has described on several occasions.  Although the Veteran is competent to describe symptoms of pelvic pain, which he can observe, the Veteran has no special medical expertise to provide a diagnosis of a fractured pelvis derived from an in-service injury, which requires the application of medical expertise to the facts presented, which includes the Veteran's history and symptomatology.  


See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), noting general competence of lay persons to testify as to symptoms, but not a medical diagnosis and noting by example the competence of lay testimony with regard to a broken leg, but not a form of cancer).  

Rather, such a finding can only be diagnosed through imaging studies such as X-rays or MRIs and the Veteran has testified he was surprised to learn of the past pelvic fracture shown on X-ray.

For this reason, the Board determines that a pelvic fracture is not simple medical conditions that a lay person is competent to diagnose.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

To the extent the Veteran's statements and testimony are offered as that the current finding of "old avulsion fracture on the right inferior iliac spine" is due to an in-service injury, as a lay person, the Veteran is not qualified, that is not competent, through specialized education, training, or experience to offer such a medical opinion. For this reason, the Board rejects the Veteran's statements and testimony as favorable evidence on the question of whether the fractured pelvis was incurred in or otherwise related to an injury, or disease, or event in service.  

While the Veteran has asserted that there was pain in his back and hips during and after service, the Veteran testified that he was surprised to learn of a pelvic fracture by diagnostic imaging in July 2005.  In addition, the Veteran testified he was told the fracture was probably less than ten years old based on the amount of calcification.  Thus, there is insufficient evidence to establish either chronicity in service or continuity of symptomatology after service.  Therefore, service connection under 38 C.F.R. § 3.303(b) is not established. 






As for service connection based on the initial documentation of a pelvic fracture in July 2005, under the provisions of 38 C.F.R. § 3.303(d), where, as here, the determinative issue involves a question of medical causation, that is, medical evidence of an association or link between the pelvic fracture and an in-service injury, a lay assertion on medical causation is not competent evidence, including the Veteran's statements and testimony, competent medical evidence is required to substantiate the claim.  

While the Veteran testified that the physician who originally noted the fracture on X-ray attributed it to the Veteran's hard landing in service, he also stated that the opinion was not in writing.  There is no other medical evidence that associates the etiology of fracture to an injury or event in service.

The only competent medical evidence of record with respect to the incident in service is the opinion of the VHA expert, who stated that the Veteran's symptoms at the time of the hard landing were not consistent with a pelvic fracture.  The VHA expert explained that the Veteran had pain on the left side of abdomen after this incident, but the fracture occurred in the right inferior iliac.  The VHA expert noted that the expected symptoms would have been pain and tenderness over the fracture site, rather than on the opposite side.  As the opinion of the VHA expert is evidence against the claim and as there is no other medical evidence of equal or greater weight in favor the claim, the preponderance of the evidence is against the claim and service connection under 38 C.F.R. § 3.303(d) is not established. 

As the Board may consider only competent independent medical evidence to support its findings as to a question involving a medical diagnosis, which is not capable of lay observation, or a diagnosis is not one of a simple medical condition, and as there is a question of medical causation, where a lay assertion on medical causation is not competent evidence, and as there is no favorable, competent medical evidence to support the claim, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


Claims for Increase

In January 2010, the Board remanded the claims for increase to afford the Veteran VA examinations to determine the current levels of impairment due to the service-connected left and right knee disabilities and residuals of right middle finger fracture. 

In a letter in March 2010, the Veteran was advised of the consequences of failure to report for a VA examination without good cause. 

VA examinations were scheduled for March 2010, and the Veteran was duly notified at his address of record.  Without good cause shown, the Veteran failed to report for the scheduled examinations.  

Although the Veteran currently no longer resides at the address to which the notice of examination was sent, as evidenced by mail which was returned by the U.S. Postal Service in November 2011.  The file also shows that in February 2010, the Veteran contacted VA to request that jurisdiction over his file be transferred to Florida at that time, he provided the address which has been used by VA for all subsequent correspondence.  Inasmuch as the March 2010 letter was not returned for address correction or marked as undeliverable, the presumption of regularity would therefore apply.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Specifically, the mailing of the notice of examination, and the proper delivery of the notice once mailed, fall under the presumption of regularity for business documents.  

The duty to assist a claimant is not a one-way street, and in this case the Veteran has failed to cooperate to the full extent in the development of his claims for increase.  Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991).


When entitlement to a benefit cannot be established or confirmed without a current VA reexamination and a claimant fails to report for an examination scheduled in conjunction with a claim for increase without good cause, the claim shall be denied. 38 C.F.R. § 3.655(b).  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member.  38 C.F.R. § 3.655.  The Veteran has not provided an explanation or otherwise demonstrated good cause for his failure to report for the VA examinations.  

Therefore by operation of law under 38 C.F.R. § 3.655(b) because the Veteran failed to report without good cause for the VA examination, the claims for increase for left and right knee chondromalacia and for residuals of a right middle finger fracture must be denied. 

ORDER

Service connection for degenerative changes of the hips is granted.

Service connection for residuals of a fractured pelvis is denied.

A rating higher than 10 percent for left knee chondromalacia is denied.

A rating higher than 10 percent for right knee chondromalacia is denied.

A compensable disability rating for residuals of right middle finger fracture is denied.


REMAND 

On the claim for increase for low back strain, in the decision and remand in January 2010, the Board deferred a decision on the claim for increase until the claim of service connection for residuals of a pelvic fracture was finally adjudicated. 


As the claim of service connection for residuals of a pelvic fracture is finally decided by the Board, the Board determines that a current examination of the low back is needed before deciding the claim.  

Accordingly, the claim is REMANDED for the following action: 

1.  An attempt should be made to determine the Veteran's current address, including whether the Veteran's compensation checks are being returned, and, if not, to what address the checks are sent.

Also, if the Veteran has relocated to a state other than California, ask the Veteran to clarify whether he wants another representative other than the California Department of Veterans Affairs 

2.  If a current address can be obtained, afford the Veteran a VA examination to determine the current level of impairment due to the service-connected low back strain.  

The VA examiner is asked to describe:

i).  Range of motion of the thoracolumbar spine in all planes, 

ii).  Any objective neurological abnormalities, and, 

iii).  And the duration of any incapacitating episodes.





3.  After the requested development is completed, adjudicate the claim for increase for low back strain.  If the benefit sought remains denied, furnish the Veteran and his representative, if one is appointed, a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


